Citation Nr: 1703801	
Decision Date: 02/08/17    Archive Date: 02/23/17

DOCKET NO.  11-02 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.	Entitlement to a rating in excess of 10 percent for left knee chondromalacia.

2.	Entitlement to a rating in excess of 10 percent for right knee chondromalacia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Drummer



INTRODUCTION

The Veteran served on active duty in the United States Air Force during the Vietnam Era and Peacetime from October 1962 to October 1982. 

This appeal comes to the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Appeals (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran previously requested the opportunity to testify at a hearing at a local VA office before a member of the Board (Travel Board hearing).  However, although a hearing was scheduled for January 2015, the Veteran requested that the hearing be cancelled.  As such, his request for a Board hearing was withdrawn in June 2015.  See 38 C.F.R. § 20.704(d) (2016)

The Board remanded this case in June 2015 for further development.  As that development is now complete, it returns for appellate review.  In a December 2015 rating decision, the RO increased the Veteran's service-connected right knee chondromalacia disability from 0 percent disabling to 10 percent, effective October 20, 2008.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board sincerely regrets the delay, the issues of entitlement to a rating in excess of 10 percent for left and right knee chondromalacia must be remanded for further development.   Such development is necessary to aid the Board in making an informed decision, and will help ensure that the Veteran's claims are afforded every consideration.

With respect to the left knee disability, during his December 2015 VA examination, the Veteran reported that his left knee replacement surgery was pending next month (i.e., January 2016).  However, the claims file does not contain any record of a January 2016 left knee replacement procedure.  

Similarly, and with respect to his right knee disability, the December 2015 VA examiner references the Veteran's March 2015 right knee replacement surgery.  However, the surgical report is not of record and neither the exact date of the procedure nor who performed the procedure (i.e., private medical provider or VA provider) is not of record.  

As records of such treatment are not in the claims file, on remand, appropriate efforts must be made to obtain these records.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to submit, or authorize VA to request on his behalf, any private treatment records pertaining to his left and right knee replacement surgeries, including from the Medical Center Clinic in Pensacola, Florida where he was reportedly treated in 2012 by a Dr. C. Burton and/or a Dr. Hartsfield.  Appropriate efforts must be made to obtain any records sufficiently identified by the Veteran, provided he has authorized their release.

2. Add to the claims file any outstanding VA treatment records from the Biloxi VA Medical Center, Pensacola, Florida since January 2015.

3. Then, readjudicate the claims on the merits.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




